Case: 19-50667     Document: 00515775872         Page: 1     Date Filed: 03/11/2021




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                    March 11, 2021
                                  No. 19-50667
                                Summary Calendar                     Lyle W. Cayce
                                                                          Clerk

   Rosa Serrano,

                                                           Plaintiff—Appellant,

                                       versus

   Mary Comstok-King, Warden, Texas Department of Criminal Justice;
   Brenda Hoover, Nurse Practitioner,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 6:19-CV-163


   Before Higginbotham, Jones, and Costa, Circuit Judges.
   Per Curiam:*
          Rosa Serrano, Texas prisoner # 2151723, appeals the district court’s
   dismissal of her 42 U.S.C. § 1983 complaint for failure to state a claim
   pursuant to 28 U.S.C. § 1915(e). First, she argues the district court erred in



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-50667      Document: 00515775872          Page: 2   Date Filed: 03/11/2021




                                    No. 19-50667


   dismissing her complaint sua sponte without allowing her to amend it or
   issuing a summons to the defendants. The district court gave her an
   opportunity to amend her complaint when it ordered her to file a more
   definite statement by answering a questionnaire. See Eason v. Thaler, 14 F.3d
   8, 9 (5th Cir. 1994). Further, the district court did not err by dismissing
   Serrano’s complaint prior to service on the defendants and without requiring
   the defendants to file an answer. See § 1915(e)(2)(B); Brewster v. Dretke, 587
   F.3d 764, 769 n.3 (5th Cir. 2009); Wilson v. Barrientos, 926 F.2d 480, 482 (5th
   Cir. 1991).
          Next, Serrano asserts Hoover was deliberately indifferent to her
   serious medical needs because she cancelled all but one of her prescriptions
   and removed the medical restrictions on her work assignment after finding
   she did not have a back injury. The district court did not err in dismissing
   Serrano’s claim for failure to state a claim under § 1915(e). See Legate v.
   Livingston, 822 F.3d 207, 209-10 (5th Cir. 2016). Serrano’s allegations
   against Hoover amount at most to negligence or medical malpractice, which
   is insufficient to constitute deliberate indifference. See Gobert v. Caldwell,
   463 F.3d 339, 345-46 (5th Cir. 2006).
          Serrano also contends she was falsely charged with attempted escape
   and refusal to work due to her back injury and that she was denied due process
   in the disciplinary proceedings. She also argues Comstok-King personally
   evaluated her disciplinary cases. Because Serrano has not shown that her
   disciplinary convictions have been set aside, the district court did not err in
   dismissing this claim. See Edwards v. Balisok, 520 U.S. 641, 646-48 (1997);
   Heck v. Humphrey, 512 U.S. 477, 486-87 (1994).
          Finally, Serrano argues the district court erred because it did not rule
   on her habeas claims, and she reasserts her habeas claims. The district court
   did not abuse its discretion in severing the claims challenging her




                                           2
Case: 19-50667      Document: 00515775872           Page: 3   Date Filed: 03/11/2021




                                     No. 19-50667


   incarceration and seeking monetary damages against additional defendants
   not named in her original complaint. See Applewhite v. Reichhold Chems., Inc.,
   67 F.3d 571, 574 (5th Cir. 1995); Fed. R. Civ. P. 21. These claims were
   unrelated to the § 1983 claims raised in her original complaint. Further,
   claims challenging incarceration are properly raised in habeas applications.
   See Orellana v. Kyle, 65 F.3d 29, 31 (5th Cir. 1995); Cook v. Texas Dep’t of
   Criminal Justice Transitional Planning Dep’t, 37 F.3d 166, 168 (5th Cir. 1994).
          For these reasons, the district court’s judgment is AFFIRMED.
   Serrano’s motions are DENIED. We CAUTION Serrano that if she
   accumulates three strikes, she will not be able to proceed in forma pauperis
   in any civil action or appeal filed while she is incarcerated or detained in any
   facility unless she is under imminent danger of serious physical injury. See
   § 1915(g).




                                          3